Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing September 30, 2008 DREYFUS CASH MANAGEMENT DREYFUS CASH MANAGEMENT PLUS, INC. Supplement to Combined Statement of Additional Information dated June 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the Funds Combined Statement of Additional Information entitled Investment Techniques  Borrowing Money: In addition, Dreyfus Cash Management and Dreyfus Cash Management Plus may borrow on a secured basis through entering into reverse repurchase agreements, as described below under Reverse Repurchase Agreements. The following information replaces and supersedes the section of the Funds Combined Statement of Additional Information entitled Investment Techniques Reverse Repurchase Agreements: Reverse Repurchase Agreements . (Dreyfus Cash Management and Dreyfus Cash Management Plus) Each of Dreyfus Cash Management and Dreyfus Cash Management Plus may enter into reverse repurchase agreements with banks, brokers or dealers. Reverse repurchase agreements involve the transfer by the Fund of an underlying debt instrument in return for cash proceeds based on a percentage of the value of the security. The Fund retains the right to receive interest and principal payments on the security. At an agreed upon future date, the Fund repurchases the security, at principal, plus accrued interest. As a result of these transactions, the Fund is exposed to greater potential fluctuations in the value of its assets and its net asset value per share. Reverse repurchase agreements involve the risk that the market value of the securities transferred by the Fund may decline below the price at which the Fund is obligated to repurchase the securit ies. Each Funds Board has considered the risks to the Fund and its shareholders which may result from the entry into reverse repurchase agreements and has determined that the entry into such agreements is consistent with the Funds investment objective and management policies. The Fund will segregate permissible liquid assets equal to the aggregate amount of its reverse repurchase obligations, plus accrued interest, in certain cases, in accordance with releases promulgated by the SEC. The SEC views reverse repurchase agreement transactions as collateralized borrowings by the Fund.
